72 N.Y.2d 929 (1988)
In the Matter of David Lansner et al., Respondents,
v.
Board of Elections of the City of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued August 31, 1988.
Decided September 2, 1988.
Robert Allan Muir, Jr., for appellants.
Paul H. Asofsky for respondents.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA concur; Judge TITONE taking no part.
MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Contrary to respondents' contention, the proceeding to validate petitioners' designations as County Committeepersons was not brought by Lansner in a representative capacity. *930 Rather, it was commenced by the candidates in their individual capacities as petitioners. Moreover, the petition was properly verified solely by Lansner since, in this case, the petitioners were "united in interest" (CPLR 3020 [d]; see, Matter of Castillo v Maclara, 63 N.Y.2d 682, 683). Respondents' remaining arguments are unpreserved or without merit.
Order affirmed, without costs, in a memorandum.